
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



LIMITED GUARANTY


        This Limited Guaranty (this "Limited Guaranty") is made and entered into
as of March 14, 2011 (the "Guarantee") by and among Animal Health
International, Inc. a Delaware corporation (the "Company"), Green Equity
Investors V, L.P., a Delaware limited partnership ("GEI V"), and Green Equity
Investors Side V, L.P., a Delaware limited partnership ("GEIS V" and together
with GEI V, the "Guarantors", each a "Guarantor"). Except as specified herein,
capitalized terms used in this Guarantee shall have the meanings assigned to
such terms in the Agreement and Plan of Merger, dated as of the date hereof (as
it may be amended, restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof, the "Merger Agreement") by and among
Lextron, Inc., a Colorado corporation ("Parent"), Buffalo Acquisition, Inc., a
Delaware corporation and a direct wholly-owned subsidiary of Parent ("Merger
Sub") and the Company.

        In consideration of, and as an inducement to the Company entering into
the Merger Agreement and performing its obligations thereunder, each Guarantor
hereby irrevocably and unconditionally, severally and not jointly, guarantees to
the Company the prompt and complete payment of an aggregate of 33.00% (the
"Guaranteed Percentage") of the obligation of Parent to pay to the Company the
Parent Termination Fee or Regulatory Termination Fee, as applicable, if, as and
when those obligations become payable pursuant to the terms and conditions of
the Merger Agreement (the "Guaranteed Obligations"). It is expressly understood
that the Guaranteed Obligations set forth in this Limited Guaranty shall be
several and not joint between the Guarantors, and it is further understood and
agreed by GEI V and GEIS V that the Guaranteed Obligations shall be apportioned
between them in percentages of 76.9245 and 23.0755, respectively (each a, Pro
Rata Portion"). In no event shall a Guarantor's liability in respect of the
Guaranteed Obligations exceed such Guarantor's Pro Rata Portion of the
Guaranteed Percentage of the Guaranteed Obligations (such limitation on the
liability each Guarantor may have for its Pro Rata Portion of the Guaranteed
Percentage of the Guaranteed Obligations being herein referred to as such
Guarantor's "Cap"), it being understood that this Limited Guaranty may not be
enforced against any Guarantor without giving effect to such Guarantor's Cap.

        Each Guarantor hereby, severally and not jointly, represents and
warrants to Company that: (a) it is a limited partnership, duly organized,
validly existing and in good standing under the Laws of Delaware, (b) it has the
necessary power and authority to enter into, execute and deliver this Limited
Guaranty and to perform fully its respective obligations hereunder, (c) the
execution, delivery and performance of this Limited Guaranty by such Guarantor
has been duly and validly authorized and approved by all necessary limited
partnership action, and no other proceedings or actions on the part of such
Guarantor are necessary therefor, (d) this Limited Guaranty has been duly and
validly executed and delivered by such Guarantor and constitutes a legal, valid
and binding agreement of such Guarantor enforceable by the Company against such
Guarantor in accordance with its terms, except to the extent enforceability may
be limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting the enforcement of creditors' rights
generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at law or in equity, (e) such
Guarantor has the financial capacity to pay and perform its obligations under
this Limited Guaranty (subject to the Cap), and all funds necessary for such
Guarantor to fulfill its obligations under this Limited Guaranty (subject to the
Cap) shall be available to such Guarantor for so long as this Limited Guaranty
shall remain in effect in accordance with the termination provisions set forth
herein, (f) the execution, delivery and performance of this Limited Guaranty by
such Guarantor does not (i) violate its organizational documents, (ii) violate
any applicable law or (iii) result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancelation or acceleration of any obligation or to the loss of any
benefit under, any material contract to which such Guarantor is a party; and
(g) all consents, approvals, authorizations and permits of, filings with and
notifications to, any Governmental Authority necessary for the due execution,
delivery and performance of this Limited Guaranty by such Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and

--------------------------------------------------------------------------------




no other action by, and no notice to or filing with, any Governmental Authority
or regulatory body is required in connection with the execution, delivery or
performance of this Limited Guaranty.

        Each Guarantor hereby agrees that irreparable damages would occur in the
event that any of the provisions of this Limited Guaranty were not performed in
accordance with the terms hereof, and that the Company shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Limited Guaranty and to enforce specifically the terms and provisions
hereof, this being in addition to any other remedy to which the Company is
entitled at law or in equity. Each Guarantor agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that the Company has an adequate remedy at law or that any award of
specific performance is not an appropriate remedy for any reason at law or
equity. In the event that the Company is seeking an injunction or injunctions to
prevent breaches of this Limited Guaranty and to enforce specifically the terms
and provisions of this Limited Guaranty, the Company shall not be required to
provide any bond or other security in connection with any such order or
injunction.

        Notwithstanding anything that may be expressed or implied in this
Limited Guaranty or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that the Guarantors may be partnerships,
by its acceptance of the benefits of this Limited Guaranty, the Company
acknowledges and agrees that neither it nor any of its Affiliates or
Representatives have any right of recovery against, and no liability shall
attach to, the former, current or future direct or indirect equity holders,
controlling persons, stockholders, directors, officers, employees, agents,
Affiliates, members, managers or general or limited partners of any Guarantor,
Parent, Merger Sub or any former, current or future direct or indirect equity
holder, controlling person, stockholder, director, officer, employee, agent,
Affiliate, member, manager or general or limited partner of any of the foregoing
(collectively, but not including the Guarantors, Parent or Merger Sub, each an
"Affiliated Party"), whether by or through attempted piercing of the corporate
or partnership veil, by or through a claim by or on behalf of Parent or Merger
Sub against an Affiliated Party or any Guarantor (including a claim to enforce
the Financing Commitment), by the enforcement of any assessment or by any legal
or equitable proceeding, by virtue of any Law, or otherwise. Nothing set forth
in this Limited Guaranty shall confer or give or shall be construed to confer or
give to any Person other than each of the Guarantors and the Company (including
any Person acting in a representative capacity) any rights or remedies against
any Person other than the Company and each Guarantor as expressly set forth
herein. The Company acknowledges that each Guarantor is agreeing to enter into
this Limited Guaranty in reliance on the provisions set forth in this paragraph
and this paragraph shall survive termination of this Limited Guaranty.

        This Limited Guaranty shall terminate automatically and immediately, and
neither Guarantor shall have any further obligations under this Limited
Guaranty, as of the earlier of (i) the Effective Time, (ii) the time at which
all amounts payable by the Guarantors under this Limited Guaranty shall be paid
in full, (iii) the valid termination of the Merger Agreement by mutual consent
of the Company, Merger Sub and Parent pursuant to Section 8.1 of the Merger
Agreement and (iv) the date which is thirty (30) days following the valid
termination of the Merger Agreement (other than pursuant to Section 8.1 of the
Merger Agreement) if the Company has not presented a claim for payment hereunder
to such Guarantor (which claim shall set forth in reasonable detail the basis
for such claim) by such 30th day (in which case, the Guarantors' obligations
hereunder shall survive until such proceeding is finally and conclusively
resolved by a court of competent jurisdiction).

        None of the Guarantors or the Company may assign its rights, interests
or obligations hereunder to any Person (except by operation of law) without the
prior written consent of the Company or the Guarantors, as the case may be.

        The Guarantors each waive, for the benefit of the Company, (i) any right
to require the Company to proceed against either or both of the Guarantors or to
pursue any other remedy available to the

2

--------------------------------------------------------------------------------




Company, and (ii) any notices, demands, presentments, notices of nonperformance,
including acceptance of this Limited Guaranty or notices of default under the
Merger Agreement. No failure to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or future exercise of any right, remedy or power hereunder.

        Any notice or communication required or permitted by this Limited
Guaranty shall be deemed sufficiently given if in writing and, if delivered
personally, when it is delivered or, if delivered in another manner, the earlier
of when it is actually received by the Person to which it is directed, or when
the period set forth below expires (whether or not it is actually received):

A)if transmitted by facsimile transmission ("fax"), 24 hours after
(i) transmission to the Person's fax number set forth below, with the Person's
name and address set forth below clearly shown on the page first transmitted,
and (ii) receipt by the transmitting Person of written confirmation of
successful transmission, which confirmation may be produced by the transmitting
Person's equipment;

B)if deposited with the U.S. Postal Service as certified or registered mail,
postage prepaid, and addressed to the Person to receive it as set forth below,
48 hours after such deposit;

C)if sent by Federal Express, or a similar delivery service in general usage for
delivery to the address of the Person to receive it as set forth below, 24 hours
after the delivery time promised by the delivery service:

If to any of the Guarantors:

c/o Leonard Green & Partners, L.P.
11111 Santa Monica Blvd., Suite 2000
Los Angeles, California 90025
Telephone: (310) 954-0444
Attention: John M. Baumer
                    Alyse Wagner

With a copy to:

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Telephone: (212) 906-1200
Attention: Howard A. Sobel, Esq.
                    John Giouroukakis, Esq.

If to the Company, as provided in the Merger Agreement.

        This Limited Guaranty and all actions arising under or in connection
therewith shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without regard to its rules of conflict of laws.
Each party hereto hereby irrevocably and unconditionally (i) consents to submit
to the sole and exclusive jurisdiction of the Court of Chancery of the State of
Delaware or, if under applicable law exclusive jurisdiction over the matter is
vested in the federal courts, any court of the United States located in the
State of Delaware, for any litigation arising out of or relating to this Limited
Guaranty, or the negotiation, validity or performance of this Limited Guaranty,
or the transactions contemplated hereby, (ii) agrees not to commence any
litigation relating thereto except in such courts, (iii) waives any objection to
the laying of venue of any such litigation in such courts and (iv) agrees not to
plead or claim in such courts that such litigation brought therein has been
brought in any inconvenient forum.

3

--------------------------------------------------------------------------------



        TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
EACH PARTY TO THIS LIMITED GUARANTY HEREBY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM WITH RESPECT TO ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR
THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE.

[Signature Page Follows]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Guarantors and the Company have caused this
Limited Guaranty to be executed as of the date first written above by their
respective officers thereunto duly authorized.

            GREEN EQUITY INVESTORS V, L.P.
 
 
 
 
 
 
By:
 
GEI Capital V, LLC, its General Partner
 
 
 
 
 
 
 
 
By:
 
/s/ JOHN M. BAUMER


--------------------------------------------------------------------------------

                    Name:   John M. Baumer                     Title:   Partner
 
 
 
 
 
 
GREEN EQUITY INVESTORS SIDE V, L.P.
 
 
 
 
 
 
By:
 
GEI Capital V, LLC, its General Partner
 
 
 
 
 
 
 
 
By:
 
/s/ JOHN M. BAUMER


--------------------------------------------------------------------------------

                    Name:   John M. Baumer                     Title:   Partner
Accepted and Agreed to:
 
 
 
 
 
 
 
 
ANIMAL HEALTH INTERNATIONAL, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ WILLIAM F. LACEY


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
      Name:   William F. Lacey                     Title:   Senior Vice
President and Chief Financial Officer                

[Signature Page to Limited Guaranty]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



LIMITED GUARANTY
